Citation Nr: 0203664	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  95-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
schizophrenia, evaluated as 10 percent disabling from January 
12, 1995, and as 50 percent disabling from September 17, 
1999. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from November 1953 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which increased the rating for 
schizophrenic reaction from 0 percent to 10 percent, 
effective January 12, 1995.  The Board remanded this case in 
June 1997.  In a January 2000 supplemental statement of the 
case, the RO increased the rating for undifferentiated 
schizophrenia to 50 percent, effective from September 17, 
1999.

The veteran has also perfected an appeal from a January 2000 
rating decision which denied a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU). 


FINDINGS OF FACT

1.  For the period through April 1999, the veteran's symptoms 
of undifferentiated schizophrenia produced no more than 
considerable impairment of social and industrial 
adaptability, and were controlled by continuous medication.

2.  For the period from May 1, 1999, the veteran's 
undifferentiated schizophrenia was manifested by demonstrable 
inability to retain employment.

3.  The veteran filed his claim seeking a TDIU rating on 
September 2, 1999.

4.  The veteran's schedular evaluation is 100 percent from 
May 1, 1999.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, and 
no greater, for undifferentiated schizophrenia, have been met 
for the period through April 1999.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 and Supp. 2001); 38 C.F.R. §§  4.1, 
4.2, 4.7, 4.16, 4.126, 4.130, Diagnostic Code 9205 (1995) and 
(2001).

2.  The criteria for a disability rating of 100 percent for 
undifferentiated schizophrenia have been met for the period 
beginning May 1, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16, 4.126, 
4.130, Diagnostic Code 9205 (1995) and (2001).

3.  There is no legal entitlement to TDIU for a period for 
which a total schedular evaluation has been granted.  38 
C.F.R. § 4.16(a) (2001); VAOPGCPREC 6-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a March 1956 rating decision, the RO granted service 
connection for schizophrenic reaction, and assigned a 10 
percent rating from November 3, 1955.

In March 1968, the RO received a letter from the veteran in 
which he stated that he did not feel he was physically 
disabled, and he asked VA to cancel the disability 
compensation payment that he received each month, beginning 
with the March 1968 draft.

In April 1982, the veteran wrote to say he was not in the 
best of health.  He asked that disability compensation be 
reinstated.  In May 1982, the RO wrote to the veteran, asking 
him to provide medical evidence relating to his service-
connected condition and advising him that such evidence was 
necessary in order to reinstate compensation.  There is no 
response from the veteran of record.

In a written statement filed on January 12, 1995, the veteran 
asserted that his condition had worsened.  

Private medical records associated with the claims file 
reflect treatment and surgery for numerous gastrointestinal 
complaints between 1991 and 1995.  

The veteran underwent a VA mental disorders examination in 
March 1995.  He was married and had three grown daughters 
from a prior marriage.  He reported that he had last worked 
as a car salesman one month before.  The longest job he ever 
held was working as a railroad employee for five years.  He 
estimated that since his discharge from the military in 1955, 
he had had between 75 and 100 separate jobs.  He was 
enormously concerned about his physical problems.  Since 
discharge, he had had an enormous variety of abdominal 
complaints.  He had spent a lot of money on stomach 
medications and had seen many doctors for this condition. 

The veteran said he would get miserable because of stress or 
anything that had to do with children.  He would have to talk 
to himself, saying things such as, "Look here, boy . . . 
you've got to get control of yourself."  He would "just go 
to pieces" before a shopping trip.  In many instances, he 
would become so nervous that his wife would have to drive.  
The examiner noted that this was "definitely connected" 
with the veteran's stomach complaints.  The veteran said he 
was very restless and could not tolerate waiting very well.  
He tried not to show depression, but would have a weeping 
episode approximately once a week.  This was associated with 
stomach pain and occurred when he was very worried about his 
family. 

The veteran described himself as slightly distrustful, and he 
felt that his wife perhaps did not disclose much.  He was not 
really happy, did not like to socialize, and felt like a 
"loner."  He said that if he had a choice, he would just 
withdraw.  It was evident to the examiner that the veteran 
was a private man with a tendency for secretiveness.  He 
tended to hold grudges and feel resentful.  He felt that 
people "throw lots of stuff at me and it builds pressure."  
Aggravation was prominent in his symptomatology.  He seemed 
to be very easily distracted and he would become lost 
occasionally.  His sister apparently told him that he could 
not stay "on subject." 

The veteran also reported having difficulty sleeping and said 
that he awakened as often as once an hour.  Because he slept 
so poorly, he often felt as if he had a hang-over when he 
awakened.  When checked for depressive symptomatology, he 
reported that he had an interest in the things of life, but 
that he was notably impatient.  He seemed to felt guilty 
because he was not "successful."  He distinctly felt that 
he was trying to "keep his head above the surface" and that 
his concentration was poor.  He had had substantial thoughts 
of suicide in the past.  He had not had any problems with 
tobacco, alcohol, or other substances, and these had never 
been important factors in his life.

Upon examination, he was lucid, cogent, conversational, and 
goal-directed in his presentation.  He reported having 
difficulty with memory.  Memory for remote events was 
excellent and fair to good for recent events.  He actively 
recalled one item after fifteen minutes of distracting 
conversation and passively recalled two out of two of the 
remaining items with ease.  He could recall six digits in 
forward order, but his recollection of these digits in 
reverse order was poor (the results were about the same when 
he attempted recalling three digits in reverse order).  When 
asked to spell "truck" in reverse order, he transposed two 
letters.  When asked to list the most recent five presidents, 
he skipped over recent presidents but did correctly name the 
current president.  

Overall, his thinking tended to be preoccupied with themes of 
pessimism, misery, and inadequacy.  He had some thought 
blocking, but was not presently psychotic or delusional.  He 
was substantially depressed and very anxious.  Features of 
dissociation were evident in the interview, but auditory and 
visual hallucinations were absent.  He may have had some 
auditory hallucinations in the remote past, although he 
seemed to have pushed these incidents out of his mind as an 
active remembrance.  He made some odd verbalizations, such 
as, "I feel like I'm 180 years old."  He gave some odd 
translations of difficult proverbs, indicating some 
difficulty in generalization and abstraction.  

The VA examiner's impression was that the veteran had 
residual schizophrenic disorder.  His psychosocial stressors 
were deemed to be moderate, in that he was maintaining his 
livelihood and life despite some mental impairment, physical 
symptoms, and no regular or stable employment.  His Global 
Assessment of Functioning (GAF) score was presently 60, which 
was the highest score for the prior year.  The examiner 
further concluded that the veteran had "some substantial 
degree of mental and emotional illness" which considerably 
impaired his functioning.  This condition seemed to be 
presently stable.   

Pertinent VA records reflect that the veteran was noted to be 
anxious during an outpatient visit related to gastric 
symptoms in March 1995.  In June 1995, he sought outpatient 
treatment for sleeping problems.  He said that he would 
awaken at 1 or 2 in the morning and would stay awake until 5 
a.m.  He had daytime somnolence.  He was oriented times three 
and was in no acute distress.  He was assessed as having 
insomnia with some anxiety.  

By an April 1995 rating decision, the RO reinstated the 
rating for schizophrenic reaction to 10 percent, effective 
from January 12, 1995.

In an August 1995 notice of disagreement, the veteran 
asserted that his psychiatric symptoms had become so severe 
that he had been placed on medical leave from his job.  

In a September 1995 statement of the case, the RO discussed 
the laws and regulations pertinent to the veteran's claim for 
increased rating.

In a September 1995 substantive appeal, the veteran asserted 
that he was obtaining outpatient psychiatric treatment on a 
weekly basis at a local VA medical facility.  He also 
asserted that he had lost his job due to his psychiatric 
condition and that he was seeking a total disability rating 
based on individual unemployability due to his service-
connected disability.

VA records reflect that the veteran sought outpatient 
psychiatric treatment in October 1995, November 1995, 
February 1996, and March 1996.  He also underwent a 
neuropsychological evaluation in March 1996.  He reported 
that following discharge from active duty, he worked for 
about seven years for a railroad.  However, he had mostly 
worked as a car salesman for various dealerships, holding his 
most recent position for about two years (he was fired from 
that job in 1995).  He had spent the prior four months 
working for an emergency roadside service, changing tires on 
an on-call basis.  He reported no problems with carrying out 
the responsibilities of this job.  He said that he had been 
previously married for about 25 years, and had three grown 
daughters.  His current marriage had lasted for 12 years, and 
he reported considerable marital conflict.  He stated that 
his wife constantly criticized him and that she and her 
daughter made demeaning comments about him.  He had numerous 
siblings with whom he had little contact.

The veteran was a fair informant who was generally able to 
provide a clear history of his problems.  However, he was 
sometimes vague in his description of his complaints, and 
tended to be tangential, focusing more on themes related to 
the conflict between him and his wife and her family than 
cognitive problems per se.  He had first noted problems about 
one year before.  He described the gradual onset of "feeling 
like I'm floating away," increased suspiciousness of others, 
irritable and argumentative behavior, and social withdrawal.  
He would become lost easily, and had difficulty 
concentrating, keeping track of things, and performing 
computations in his job as a car salesman.  These problems 
were noted by his boss and co-workers, and he was 
subsequently fired.  He was occasionally disoriented and his 
memory functioning fluctuated.  On occasion, he would forget 
to take his medications, miss appointments, misplace personal 
belongings, get lost while driving, and leave the lights and 
stove on at home.  

The veteran also described having slower speech with 
occasional word retrieval problems, but no specific 
paraphasias.  He also reported having some difficulty with 
auditory or reading comprehension.  He did not describe any 
symptoms of apraxia.  He claimed to have occasional instances 
of auditory misidentification or misrecognition of sensory 
stimuli, as well as other perceptual disturbances (such as 
auditory hallucinations).  

In terms of his functional abilities, the veteran reported 
that he could perform all activities of daily living without 
difficulty.  However, he no longer cooked because his wife 
was "too particular."  She had taken over the family 
finances the prior year.  He drove less often because traffic 
made him nervous.  When he was not changing tires, he would 
sit on his porch.  He said he needed a lot of time to 
himself.  He had a decreased appetite but no recent weight 
loss.  He had sleep difficulties in the past, but his current 
medication helped him sleep.  He was still quite depressed 
and cried almost daily, although he was unsure why.  He had 
removed his gun from the house at the request of a 
psychiatrist because of suicidal ideation.  He tried to 
control his mood and put on a good face in front of others, 
but he still felt mistrustful of and sensitive around others.  
Overall, he felt better since he stopped working full-time.  
While he had occasional spells of feeling "woozy," flushed 
and like he was "floating away," the veteran denied any 
other alterations in consciousness, or any somatosensory or 
motor problems.  

In general, the psychological testing did not indicate a 
decline in overall intellectual functioning from estimated 
average to low average pre-morbid levels.  While performance 
on most tests was generally consistent with the veteran's 
pre-morbid background, performance in some areas of 
functioning was below expected levels.  Simple motor speed 
was moderately impaired bilaterally but fine motor speed and 
coordination were within normal limits.  Memory functioning 
was variable.  Short- and long-term memory for auditorily-
presented narrative verbal information was at borderline 
levels, but overall performance on an unstructured, high load 
auditorily-presented verbal memory test was worse, and mildly 
impaired.  The veteran's capacity for new learning was 
moderately diminished but he did not lose information over 
time.  His recall was not improved with cueing but he 
benefited significantly from a recognition format.  He did 
not demonstrate any difficulty discriminating relevant from 
irrelevant information.  Performance on a test of short- and 
long-term memory for visual information was entirely within 
normal limits for simple information, but mildly impaired for 
complex information.  

Auditory verbal comprehension and semantic verbal fluency 
were borderline to mildly impaired.  Phonemic verbal fluency 
was borderline.  Performance on a test of confrontation-
naming ability was significantly impaired, and partly 
attributable to cultural and educational factors.  
Visuospacial/constructional abilities were borderline to 
mildly impaired, with complex and unstructured tasks.  Simple 
auditory attention and immediate memory were high average, 
and performance on measures of psychomotor speed, visuomotor 
sequencing, and complex sustained auditory attention was 
within normal limits.  Performance on other tasks requiring 
set shifting and response inhibition was moderately impaired.  
Verbal abstract reasoning was within normal limits, as was 
social judgment and reasoning.  Depression inventory score 
indicated moderate depression with continued suicidal 
ideation but no clear intent or plan.  

In comparison with a neuropsychological evaluation performed 
in April 1995, the veteran performed considerably better this 
time on only one test (which measured attention to visual 
detail).  With this probably insignificant exception, the 
overall results of the present evaluation were essentially 
the same as one year before.  Unfortunately, memory testing 
was not performed earlier so detection of a decline in this 
area was not possible.  The overall pattern of the current 
neuropsychological test results was not entirely consistent 
with dementing illness.  While the veteran exhibited some 
difficulty with executive functions (e.g., organizing and 
planning of unstructured information, and getting into, 
maintaining, and shifting sets), these difficulties did not 
appear consistently across tasks.  Memory difficulties, 
usually predominant in most dementias, were not significantly 
worse relative to other areas of functioning.  Finally, there 
was little evidence of deterioration of cognitive functioning 
from one year before, which would have indicated a dementia.  
The veteran's present dysfunction seemed (to the examiner) to 
represent a combination of pre-morbid cognitive weaknesses, 
behavioral characteristics, and current psychiatric problems, 
including depression and possibly a personality disorder 
(e.g., schizotypal).  VA records reflect continued outpatient 
treatment on several occasions between April 1996 and July 
1997.

In June 1997, the Board remanded the veteran's claim because 
VA criteria for rating psychiatric disabilities were revised 
effective November 7, 1996.  A new examination was requested.  

In a July 1997 letter, the RO asked for the veteran's 
assistance in obtaining records before his new examination.

Pertinent VA records reflect that the veteran obtained 
outpatient psychiatric treatment in November 1997, when he 
reported being more relaxed and able to talk more freely.  He 
took his medications regularly and worked at odd jobs.  His 
marriage was bothering him, as it was during a March 1998 
outpatient visit.  At that time, he reported that he was 
still taking his medication.  In April 1998, the veteran 
reported that he had been separated from his wife for one 
month.  This separation resulted after his adultery with a 
younger woman, although the veteran said he was hoping to be 
reunited with his wife soon.  He was seeing a minister for 
counseling.  During a June 1998 visit, the veteran was very 
depressed.  His wife wanted a divorce.  The veteran felt bad 
and apparently had stopped taking his medication (he thought 
he did not need it).  During a July 1998 visit, the veteran 
complained of chronic headaches and seemed very anxious with 
a flat affect.  He apparently had resumed taking psychiatric 
medications.    

A supplemental statement of the case was issued in April 
1999.

In a May 1999 substantive appeal, the veteran asserted that 
all aspects of his life had been affected by his 
schizophrenia.  He had had more than five jobs in the 
previous five years.  He lasted a few months and then 
reportedly lost his job due to schizophrenia.  He took four 
different kinds of medication for his condition.  He asserted 
he could not function without his medication, and, when he 
took his medications as prescribed, he could not perform any 
type of gainful employment to the standards necessary to keep 
his job.  

A VA mental disorders examination was conducted in July 1999.  
The veteran reported that he was currently divorced and 
unemployed.  He had been working full time helping amputee 
patients, but he apparently had been put on leave for the 
previous three months and thought that he would be laid off.  
He said he felt spasmodic some times and that he would get 
depressed and "lose" himself.  He did not sleep well and 
just seemed "to float."  He said he had lost his sense of 
direction and did not have any friends.  He said he could not 
seem to hold jobs.  He wished he could get back with his 
wife, but he could not figure out how to do it.  

The veteran was on time for and cooperative during the 
examination.  His visual hallucinations appeared to be 
frequent and persistent.  He said that sometimes when he was 
lying down on a couch or in a bed, he would look up at the 
ceiling and it seemed like there was a camera "way out 
there," focusing on him.  He denied having any current 
delusions, nor any suicidal or homicidal thoughts, ideations, 
plans, or intent.  He appeared able to maintain a minimal 
personal hygiene and other basic activities of daily living.  
He was fully oriented.  Long-term memory appeared to be 
intact, but short-term memory, concentration, and judgment 
were all severely impaired.  Speech was slow, irrelevant, and 
illogical at times.  His mood was depressed and he appeared 
confused.  His sleep impairment appeared to be chronic.  

The examiner concluded that the veteran continued to struggle 
with all the major symptoms of his service-connected 
psychosis.  Those symptoms appeared to be frequent and severe 
in nature with no real periods of remission over the prior 
year.  The veteran was diagnosed as having undifferentiated 
schizophrenia.  His GAF score was 50.  The examiner concluded 
that the veteran had severe social and occupational 
impairment due to service-connected psychosis.  The veteran 
could not establish or maintain effective social and 
occupational relationships due to his service-connected 
psychosis.  Finally, the examiner concluded that the veteran 
appeared to be unable to maintain gainful employment.  

By an August 1999 rating decision, the RO confirmed the 10 
percent rating for schizophrenic reaction.  A supplemental 
statement of the case was also issued in August 1999.

In September 1999, the veteran filed a claim for TDIU.  On 
this application, he indicated that he had last worked full 
time in April 1999, when he had a job in "transportation."  

He underwent another VA mental disorders examination on 
September 17, 1999.  His claims file and medical records were 
reviewed prior to the examination.  The veteran said he had 
been brought to the evaluation because he was unable to 
drive.  He was not sure why he was being interviewed.  He 
said he was sick often and complained of headaches, 
dizziness, and poor sleep.  His wife gave him his medication 
because she hid it from him to prevent him from taking more 
than was appropriate in his confused state.  Initially, the 
veteran could not remember what medications he had been 
taking, but towards the end of the interview, he named the 
specific medications.  He had not worked steadily for several 
years.  He said that he was afraid to sleep at night because 
his eyeballs would seem to leave his head and return, he 
would have a sense of floating, he heard voices and sirens, 
and felt as though he was being grabbed by people.  These 
experiences sometimes occurred during the day.  

He said he had no friends and remained by himself because he 
frequently had the impression that people talked about him.  
The veteran remained isolated, and had a poor relationship 
with his current wife.  He received treatment at VA, but 
could not remember his last or next scheduled appointment.  
He claimed that some of his appointments were being 
rescheduled and that he was waiting to be called for another 
one.

During this examination, the veteran demonstrated poor eye 
contact and said that the relationship with his wife remained 
strained.  He had recently signed his house over to her.  He 
remained aloof because of suspiciousness and admitted to 
auditory and visual hallucinations.  Recently, he had tried 
to work as a bus driver.  However, he became suspicious of 
his co-workers and management, and thought that they were 
trying to take his job from him.  He cried easily and 
frequently.  He did not know the date, but knew the day and 
the year.  He explained proverbs in an abstract manner, and 
the interview was frequently hampered by his inability to 
remember both remote and recent events.  The rate and flow of 
speech was hesitant, and the veteran denied having panic 
attacks.  He admitted to being depressed and was aware of his 
poor memory.  Impairment of impulse control was demonstrated 
by his urges to shoot himself, and he had asked his wife to 
hide his firearms.  Sleep impairment was regular.  He was 
unable to do simple calculations and stated, "I think I am 
getting old."  He did not watch television regularly, and 
consistently avoided war movies because they upset him.  

The veteran was diagnosed as having chronic undifferentiated 
schizophrenia and early dementia.  His GAF score was noted to 
be 55 for the prior year, and 50 at present.  The examiner 
further noted that the veteran's present condition seemed to 
be a combination of chronic undifferentiated schizophrenia 
and early dementia.

In a January 2000 supplemental statement of the case, the RO 
increased the rating of the veteran's service connected 
schizophrenia to 50 percent, effective from September 17, 
1999.

By a January 2000 rating decision, the RO denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities.

In a January 2000 written statement, the veteran asserted 
that he was now totally disabled for any type of gainful 
employment due to the severity of his service-connected 
schizophrenia.  He reported that he had last worked in March 
1999, and that he was only able to keep this job for three 
months.  He apparently had been unable to work since then, 
even part time.  He also indicated that he was in receipt of 
benefits from the Social Security Administration (SSA).  
Finally, he asserted that the effective date of his 50 
percent rating should have been February 1, 1995.  

A supplemental statement of the case was issued in February 
2000.

In a February 2000 written statement, the veteran asserted 
that he had deficiencies in family relations, judgment, 
thinking, and mood.  He wrote that he continued to be 
severely depressed every day, and that he often thought of 
suicide when his depression became severe.  He asserted that 
he had difficulty adapting to stressful circumstances and had 
no effective relationships outside of his immediate family.  
His wife had divorced him and he apparently was alone most of 
the time.  In addition to a total disability rating based on 
individual unemployability, he indicated that he was seeking 
a 70 percent rating for schizophrenia.

In June 2000, the Board remanded the veteran's claims again 
so that records could be requested from the SSA.  

In a November 2000 telephone conversation, the veteran 
advised the RO that he was not receiving SSA disability 
benefits, but rather "regular" SSA benefits.  

Nevertheless, the RO requested any available medical records 
from the SSA in April 2001.  In a April 2001 facsimile, the 
SSA advised the RO that no medical records pertaining to the 
veteran were on file.  

In a November 2001 supplemental statement of the case, the RO 
continued to deny the veteran's claims. 

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments relating 
to claims to reopen previously denied claims, which are not 
pertinent to the current appeal.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran has been 
notified as to the old and new criteria for entitlement to an 
increased rating for undifferentiated schizophrenia and to a 
TDIU.  Those are the issues in this case, and the discussions 
in the April 1995 rating decision, the September 1995 
statement of the case, the June 1997 Board remand, the July 
1997 letter from the RO, the April 1999 supplemental 
statement of the case, the August 1999 rating decision and 
supplemental statement of the case, the January 2000 rating 
decision and supplemental statement of the case, the February 
2000 supplemental statement of the case, the June 2000 Board 
remand, and the November 2001 supplemental statement of the 
case, informed the veteran of the evidence needed to 
substantiate his claims.  VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's private and VA 
treatment records.  The veteran has been afforded numerous VA 
examinations, the reports of which have been associated with 
the claims file.  Any pertinent SSA medical records have been 
requested (with confirmation received from the SSA that no 
such records exist).  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)). 

The Board has considered whether there is any prejudice to 
the veteran in its consideration of the VCAA regulations in 
the first instance, as those regulations had not yet been 
finalized when the RO considered this case.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Because these regulations do not provide any substantive 
rights or impose any duties beyond those provided in the 
VCAA, the Board's consideration of them in the first instance 
is not prejudicial to the veteran, and the Board may proceed 
to consider the appeal.

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

B.  Claim for increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).

During the course of the veteran's claim, the diagnostic 
criteria used for rating psychiatric disability have changed, 
effective November 7, 1996.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Under the criteria for evaluating schizophrenia in effect 
prior to November 7, 1996, a 100 percent rating was assigned 
for active psychotic manifestations of such extent severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent rating required 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 50 percent evaluation 
required considerable impairment of social and industrial 
adaptability.  A 30 percent evaluation required definite 
impairment of social and industrial adaptability.  A 10 
percent evaluation required mild impairment of social and 
industrial adaptability.  A noncompensable rating was 
assigned for psychosis in full remission.  38 C.F.R. Part 4, 
Diagnostic Code 9205 (as in effect prior to November 7, 
1996).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA (among other things) employed "rather large in 
extent or degree" as a description of the considerable 
impairment that would warrant an evaluation of 50 percent.  
VAOPGCPREC 9-93.  The Board is bound by precedent opinions 
issued by VA General Counsel.  38 U.S.C.A. § 7104(c) (West 
1991).  Consequently, the Board will address the merits of 
the veteran's claim for an increased evaluation of his 
service-connected schizophrenia, in relation to the 
regulations in effect prior to November 7, 1996, with this 
interpretation of "considerable" in mind.

Before November 7, 1996, 38 C.F.R. § 4.16(c) provided that, 
when the only compensable service-connected disorder was a 
mental disorder assigned a 70 percent evaluation, and that 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, the mental disorder should 
be assigned a schedular 100 percent evaluation.  That 
provision was rescinded effective November 7, 1996.

The new regulations pertaining to rating schizophrenia, in 
effect as of November 7, 1996, are set forth in pertinent 
part below:

General Rating Formula for Mental 
Disorders: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name........................ 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................................. 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................... 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) ...... 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication.............................. 10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.............................. 0

38 C.F.R. § 4.130, Diagnostic Code 9205 (2001). 

Where amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  

The medical records dated before May 1999, include the report 
of the March 1995 VA examination, during which the veteran 
was noted to be married, and to have last worked as a car 
salesman the previous month.  He would at times become very 
restless and nervous, to the point that his wife would have 
to drive.  He apparently would have a weekly weeping episode.  
He did not like to socialize and tended to hold grudges.  His 
sister told him he could not "stay on subject."  The 
veteran also reported having trouble sleeping.  During the 
examination, he was lucid, cogent, and conversational.  
However, he appeared to have problems with memory and thought 
blocking, and the examiner concluded that the veteran had 
"some substantial degree of mental and emotional illness 
[which] impairs his functioning to a considerable extent."

The claims file also reflects that the veteran sought regular 
outpatient treatment following the March 1995 examination, 
reporting that he regularly took his medications and worked 
at odd jobs.  Although he began having marital problems 
beginning in the spring of 1998, this apparently was the 
direct result of an act of adultery, and not necessarily due 
to any schizophrenic symptomatology.  While the veteran 
reported that he had stopped taking his medications in June 
1998, he had resumed taking them by July 1998.  Through April 
1999, the veteran was apparently working.  He reported on his 
VA examination in July 1999 that he had been placed on leave 
for three months, and, in his September 1999 application for 
TDIU, he reported that he last worked full time in April 
1999.

The medical and other evidence from the period through April 
1999, reflects clear psychiatric symptomatology, at least 
partially arising from the service-connected schizophrenia.  
Most importantly, the VA examiner concluded in March 1995 
that the veteran's functioning was considerably impaired by 
mental illness.  The Board finds that the extent of the 
veteran's symptomatology, particular when considering 
VAOPGCPREC 9-93, warrants a 50 percent rating through April 
1999, under the old criteria.

However, a rating in excess of 50 percent is not warranted 
prior to May 1999 under either the old or new rating 
criteria.  During this period, the veteran remained married 
and was actually working part time or full-time.  He appeared 
lucent and was assigned a relatively high GAF score (the same 
score was estimated as his highest score for the prior year).  
While he clearly displayed memory difficulties at his March 
1995 evaluation, they were not considered significantly worse 
relative to other areas of functioning, and the overall 
pattern was not consistent with dementing illness.  Moreover, 
the medical evidence from this period simply does not reflect 
suicidal ideation, obsessional rituals, illogical speech, 
near-continuous panic, spatial disorientation, or neglect of 
personal hygiene which would merit a 70 percent rating under 
the new criteria. 
  
By the time of his VA examination on July 2, 1999, however, 
the veteran reported that he had been unemployed (or was on 
leave and did not expect to return) for three months.  He did 
not sleep well and felt as if he were floating.  He reported 
having frequent hallucinations.  While he appeared 
cooperative and fully oriented, his speech was slow, 
irrelevant, and illogical.  He appeared confused, depressed, 
and chronically sleep impaired.  While long-term memory was 
intact, the veteran's short-term memory, concentration, and 
judgment were all severely impaired.  Indeed, his GAF score 
had dropped down to 50, which, according to the DSM-IV, 
represents "(s)erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)" 
[emphasis added].   

At his VA examination on September 17, 1999, the veteran 
continued to complain of an inability to drive and poor 
sleep.  While he apparently was still with his wife, she 
apparently had to hide medication to prevent him from taking 
more than what was necessary.  He said he heard voices and 
sirens, and felt that he as being grabbed by people (even 
during the day).  He exhibited poor memory and apparently 
cried easily and frequently.  His GAF score was still only 
50.  While the veteran apparently manage to occasionally land 
a job, he was demonstrably unable to maintain one.  
Accordingly, while the veteran's impairment in social and 
industrial adaptability was not manifested by total social 
isolation or total industrial impairment, he was severely 
impaired.  His psychological impairment did not prevent him 
from obtaining employment, but it did keep him from retaining 
employment.  This severe level of occupational and social 
impairment is in keeping with the criteria for a 70 percent 
rating under the old rating criteria for psychiatric 
disorders.  However, the veteran's mental disorder is his 
only service-connected disorder, and the evidence supports a 
finding that it precluded him from following a substantially 
gainful occupation from May 1999.  Accordingly, pursuant to 
38 C.F.R. § 4.16(c) (in effect prior to November 7, 1996), 
the veteran meets the criteria for a schedular 100 percent 
evaluation.

Because application of the old rating criteria yields a 
result most favorable to the veteran, consideration of the 
new rating criteria would be less beneficial to him.  The new 
rating criteria require reference to specific and 
identifiable symptomatology in order to support an 
evaluation, and the veteran has not exhibited any of the 
symptoms described as indicative of a 100 percent disability 
under the new criteria.

C.  Claim for TDIU

The governing regulation, 38 C.F.R. § 4.16, specifically 
provides that total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2001).  However, since the Board has determined that 
the veteran here is entitled to a 100 percent schedular 
rating for his service-connected schizophrenia effective from 
May 1999, he is not eligible, under the terms of the 
regulation, to a TDIU rating.  See Green v. West, 11 Vet. 
App. 472, 476 (1998); see also VAOPGCPREC 6-99 (holding that 
a claim based on individual unemployability may not be 
considered when a schedular 100 percent rating is in effect).

In filing his claim for individual unemployability, the 
veteran indicated that he last worked full-time in April 
1999.  This is consistent with what he reported on his 
examination in July 1999.  Although independent verification 
with his last employer has not been sought, the Board has 
given the veteran the benefit of any reasonable doubt and has 
found him unable to maintain gainful employment and therefore 
entitled to a 100 percent evaluation beginning in May 1999.  
This is the date as of which the veteran asserted entitlement 
to individual unemployability, and the 100 percent schedular 
evaluation renders the claim for TDIU one as to which there 
is no legal entitlement for the period of the 100 percent 
evaluation.  The veteran did not seek a TDIU evaluation or 
allege individual unemployability for any period prior to the 
grant of the 100 percent evaluation.

When a 100 percent schedular evaluation is granted, there is 
no legal basis to assign a total rating based on individual 
unemployability.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a 50 percent rating for schizophrenia, and no 
greater, is granted through April 1999, subject to applicable 
criteria governing the payment of monetary benefits.

Entitlement to a 100 percent rating for schizophrenia is 
granted from May 1, 1999, subject to the applicable criteria 
governing the payment of monetary benefits.

There is no legal entitlement to a total disability rating 
based on individual unemployability, and the appeal is 
dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

